IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                      _________________________

                             No. 95-30052
                          (Summary Calendar)
                      _________________________


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

                                versus

LEONARD R. COLLIER,

                                          Defendant-Appellant.

         ____________________________________________________

               Appeal from United States District Court
                from the Western District of Louisiana
                           (94-CR-10014-01)
          __________________________________________________
                             July 26, 1995

Before DUHÉ, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     Leonard Raymond Collier appeals his conviction on one count of

bribery in violation of 18 U.S.C. § 201(b)(1).    For the following

reasons, his conviction is affirmed.

                             BACKGROUND

     In February 1993, Leonard R. Collier approached David McAlpin,

a Louisiana Fish and Wildlife Officer who was also commissioned as

a federal fish and wildlife enforcement officer, and offered him

     *
         Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
various    gifts,    including   guns,    farm    implements,        and   help   in

obtaining a promotion in exchange for his agreement to allow

Collier to hunt out of season.           McAlpin reported this conduct to

federal authorities.       McAlpin taped subsequent conversations and

meetings with Collier in which Collier discussed giving McAlpin

three guns, farm implements and various other gifts.                  These tapes

were also presented to the jury.

       Collier was indicted on two counts of bribery of a public

official in violation of 18 U.S.C. § 201(b)(1).                      After a jury

trial, Collier was convicted on one count of bribery of a public

official. He was sentenced to six months imprisonment, followed by

a three-year term of supervised release, $10,000 fine, and a $50

special assessment.       Collier appeals his conviction.

                                 DISCUSSION

ISSUE 1:      Whether the district court abused its discretion in
              excluding a jury instruction distinguishing the giving of
              gifts from bribery as requested by Collier?

       Collier contends that the district court abused its discretion

in refusing to give a jury instruction concerning his "good faith"

defense.        He   maintains   that    the     requested     instruction        was

substantively correct and that the district court's instructions

did not substantially cover this point of law.                He also maintains

that    the    district   court's   refusal       to   give    the    instruction

significantly hampered his defense based on his good faith.                        In

particular, Collier raised the defense that the gifts were his

attempt to establish a friendship with McAlpin and to make amends

for the wrongs he had committed during the time that he was
drinking, as part of his participation in the Alcoholics Anonymous

twelve-step program.

     Collier requested that the district court give the following

jury instruction:

          Because the government has the burden of
          proving that the defendant's intent was
          corrupt in giving, offering, or promising
          anything of value to a public official, good
          faith is a complete defense to the charges of
          bribery of a public official.     You may not
          find the defendant Leonard Collier guilty
          merely because he gave gifts, or made promises
          or offers to David McAlpin.     Merely giving
          gifts, or making promises or offers to a
          Louisiana Fish and Wildlife Officer is not a
          crime.

The district court instructed the jury on good faith using the

requested instruction, but omitted the last two sentences. Collier

objected to the district court's omission of a portion of the

requested jury instruction.

     This court reviews the district court's refusal to grant a

requested jury instruction for abuse of discretion.   United States

v. Tomblin, 46 F.3d 1369, 1378 (5th Cir. 1995).   This court looks

to the district court's instructions as a whole to decide whether

the instructions "fairly and accurately [reflect] the law and

[cover] the issues presented in the case."        United States v.

Chaney, 964 F.2d 437, 444 (5th Cir. 1992).    To ascertain whether

the district court abused its discretion by refusing to include a

particular instruction, this court determines whether the requested

instruction: "(1) is a correct statement of the law; (2) was

substantially given in the charge as a whole; and (3) concerns an

important point in the trial, the omission of which seriously

                                3
impaired   the   defendant's   ability   to   present   a   given   defense

effectively."    Id.

     The district court instructed the jury concerning the elements

of the bribery offense under 18 U.S.C. § 201(b)(1), expressly

stating that the Government was required to prove each element of

the offense beyond a reasonable doubt:

                First, that the defendant directly or
           indirectly gave, offered or promised something
of value to a public official; and        Second, that the defendant
did so corruptly with intent to induce the public official to do or
omit to do an action in violation of the lawful duty of the public
official.
                An act is corruptly done if it is done
           intentionally with an unlawful purpose.
                Culpability turns upon the defendant's
           knowledge or belief that the person whom he
           attempts to bribe is an official having
           authority to act in a certain manner and not
           on whether the official possesses state rather
           than federal authority.

As noted above, the district court went on to explain that because

the Government was required to prove that the defendant's intent

was corrupt, good faith was a complete defense to the bribery

charge.

     The instruction given by the district court clearly explained

that in order to find Collier guilty, it had to determine that he

offered the gifts to McAlpin corruptly with the intent to influence

his official acts.     The instructions also       explained that good

faith was a complete defense. Thus, the instructions substantially

covered the distinction between acting with intent and acting with

good faith, and required the jury to focus on Collier's intent.

Although Collier's proposed instruction was a correct statement of

the law, the instruction emphasized the specific facts of his

                                   4
defense.        However, the instructions given by the district court

allowed Collier to present his defense to the jury.                         See Tomblin,

46 F.3d at 1380 ("the court's actual instruction allowed Tomblin to

present that . . .        defense to the jury, and we do not require that

the instructions do any more.") Collier presented evidence that he

was   a   generous      man;   and   that       he    was    a    recovering     alcoholic

following the AA twelve-step plan.                   Collier's defense counsel also

referred to this evidence to support his closing argument to the

jury and argues that Collier gave the gifts to McAlpin with no

strings attached to make amends for past wrongs.                            The district

court's refusal to give the requested instruction did not impair

Collier's ability to present his defense.                    Therefore, the district

court     did    not   abuse   its   discretion         in       refusing   to   give   the

instruction Collier requested.

ISSUE 2:        Whether the district court abused its discretion in
                admitting "other crimes" evidence for the purpose of
                impeaching a witness?

      Collier contends that the district court abused its discretion

in admitting "other crimes" evidence over his objection.                                 He

maintains that the Government should not have been allowed to

present the "other crimes" evidence under Rule 404(b) of the

Federal Rules of Evidence, because the Government did not show good

cause for its failure to provide pretrial notice to him of its

intent to use such evidence as he requested.                           Collier filed a

pretrial motion requesting that the Government provide notice of

its intent to present any "other crimes" evidence at trial.                             The

Government        responded    that    "No       `other          crimes'    evidence     is


                                            5
anticipated at this time.               If that changes, the Government will

promptly notify Defense counsel."                  The Government argues that the

"other crimes" evidence was admissible for impeachment purposes

under Rule 608(b).

       Whether     Rule     404(b)       or       Rule    608(b)     applies   to   the

admissibility of other-act evidence depends on the purposes for

which the prosecutor introduced the other-acts evidence.                       Tomblin,

46 F.3d at 1388.            In Tomblin, the court determined that the

provision of Rule 404(b) did not apply to the government's use of

the other-acts evidence to show the defendant's character for

untruthfulness, because the defendant made his character an issue

when he testified.          Id. at 1388-89.              The court stated that Rule

608(b) allows the use of such evidence on cross-examination of a

witness concerning the witness's character for untruthfulness, and

that    Rule     608(b)    does    not        require      advance    notice   of   the

prosecutor's intent to use such evidence for impeachment purposes.

Id. at 1388 n.51.

       In the instant case, the government acknowledges that it had

not given prior notice of an intent to use other crimes evidence

under Fed. R. Evid. 404(b). Immediately after the close of defense

counsel's direct examination of Lt. Fannin the government argued to

the    trial   court      that    the    necessity        for   presenting     evidence

concerning the 1990 hunting violation of Collier occurred because

of defense counsel's cross-examination of McAlpin, the government's

principal witness and the direct examination of Fannin, defendant's

principal witness.         Defense counsel elicited testimony concerning


                                              6
the "bad blood" between defendant and McAlpin.                  The government

urged to the trial court at side bar that because defense counsel

made   repeated   references       to   "bad    blood"    between   McAlpin     and

defendant, arguably the jury would be left with the impression that

McAlpin was hostile and carried an irrational vendetta against

defendant. The government sought to introduce evidence surrounding

the 1990 conviction in order to show bias on the part of Fannin in

favor of the defendant.            The prosecutor stated to the district

judge that she wanted to address the subject of the conviction that

Dr. Collier received in 1990 because Lt. Fannin gave, Agent McAlpin

a   tongue   lashing   for    having    the    doctor    arrested   for    hunting

violations.    She asserted that the circumstances surrounding the

conviction would show bias if Fannin was not willing to enforce the

game laws against his friends.               The trial court ruled that the

government had the right to show bias and allowed the testimony.

The government specifically asserted that it offered this evidence,

not under 404(b) for which it acknowledged that prior notice would

have been required, but that it was offered to impeach the witness

and to show bias pursuant to Fed. R. Evid. 608.                The court ruled

that the government could go into the prior conviction in order to

show bias on the part of the witness.

       Over defense counsel's objection, the government asked the

witness about the alleged tongue lashing occurring with respect to

the 1990     conviction      and   several     other    questions   such   as   the

defendant's having made political contacts in order to assist Lt.

Fannin in gaining a promotion.           While denying the tongue lashing


                                         7
incident, Fannin acknowledged that defendant had made political

contacts for him in connection with his promotion. The trial court

allowed defense counsel extensive re-direct examination in order to

rehabilitate the witness with respect to any complaint of bias.

The defense counsel elicited that Fannin had arrested Collier in

1985   on    another    hunting    violation      in   an   effort   to    show    no

favoritism had been exercised by Fannin on behalf of his friend,

Dr. Collier.

       After careful review of the entire record, we find no error in

the trial court's admission of the "other crimes" evidence under

the circumstances presented here at trial.              The government did not

seek to 'sandbag' the defense by presenting evidence otherwise

prohibited by the notice provision of Fed. R. Evid. 404(b).                       The

government sought to exploit an issue which arguably was opened up

during defense counsel's direct examination of Fannin.                    Moreover,

the testimony was clearly elicited for the purpose of showing bias

by Fannin in favor of Dr. Collier as permitted by Fed. R. Evid.

608.     Defense counsel sought no curative or limiting instruction

and    was   provided    wide     latitude   on    re-direct    examination       to

rehabilitate the witness to the extent that he could.                      We find

that this contention has no merit.

                                    CONCLUSION

       For the foregoing reasons, Collier's conviction for bribery is

AFFIRMED.




                                        8
9